KINETICS MUTUAL FUNDS, INC. and KINETICS PORTFOLIOS TRUST FOURTH AMENDMENT TO THE FUND ACCOUNTING SERVICING AGREEMENT THIS FOURTH AMENDMENT dated as of this 6th day of December, 2007, to the Fund Accounting Servicing Agreement, dated as of December 15, 2005, as amended June 16, 2006, December 15, 2006, and March 5, 2007, is entered into by and among Kinetics Mutual Funds, Inc., a Maryland corporation, Kinetics Portfolios Trust, a Delaware business trust and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company. RECITALS WHEREAS, the parties have entered into a Fund Accounting Servicing Agreement dated as of December 15, 2005, as previously amended (the “Agreement”); and WHEREAS, the parties desire to amend the Agreement; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the parties agree as follows: Exhibit A and Exhibit B are hereby superseded and replaced with Exhibit A and Exhibit B attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. KINETICS MUTUAL FUNDS, INC. U.S. BANCORP FUND SERVICES, LLC By: /s/ Peter B. Doyle By: /s/ Michael R. McVoy Name: Peter B. Doyle Name:Michael R. McVoy Title: President Title:Executive Vice President KINETICS PORTFOLIOS TRUST By: /s/ Peter B. Doyle Name: Peter B. Doyle Title: President 1 Exhibit A to the Fund Accounting Servicing Agreement – Kinetics Mutual Funds, Inc. and Kinetics Portfolios Trust Separate Series of Kinetics Mutual Funds, Inc. – Feeder Funds Name of Series The Internet Fund The Internet Emerging Growth Fund The Paradigm Fund The Medical Fund The Small Cap Opportunities Fund The Kinetics Government Money Market Fund The Market Opportunities Fund The Water Infrastructure Fund The Multi-Disciplinary Fund Separate Series of Kinetics Portfolios Trust – Master Investment Portfolios Name of Series The Internet Portfolio The Internet Emerging Growth Portfolio The Paradigm Portfolio The Medical Portfolio The Small Cap Opportunities Portfolio The Kinetics Government Money Market Portfolio The Market Opportunities Portfolio The Water Infrastructure Portfolio The Multi-Disciplinary Portfolio 2 Exhibit B to the Fund Accounting Servicing Agreement – Kinetics Mutual Funds, Inc. and Kinetics Portfolios Trust Fee Schedule at December 6, 2007 – Master Portfolios The Internet Portfolio, The Medical Portfolio, The Internet Emerging Growth Portfolio, The Paradigm Portfolio, The Small Cap Opportunities Portfolio, The Kinetics Government Money Market Portfolio, The Market Opportunities Portfolio, The Water Infrastructure Portfolio and The Multi-Disciplinary Portfolio shall incur the following fee schedule: Annual fee based on complex of Master Portfolios net assets: * basis points on the first $ * basis point on the balance Plus out-of-pocket expenses, including pricing service: Domestic and Canadian Equities $ Options $ Corp/Gov/Agency Bonds $ CMOs $ Currency transactions $ International Equities and Bonds $ Municipal Bonds $ Money Market Instruments $ Mutual Funds $/fund/mo. Fees and out-of-pocket expenses are billed to the fund monthly.Note:all schedules subject to change depending upon the use of derivatives – options, futures, short sales, etc. Annual fee schedule at December 6, 2007 – Feeder Funds The Internet Fund, The Medical Fund, The Internet Emerging Growth Fund, The Paradigm Fund, The Small Cap Opportunities Fund, The Kinetics Government Money Market Fund, The Market Opportunities Fund, The Water Infrastructure Fund and The Multi-Disciplinary Fund shall incur the following fee schedule: of basis point on complex of Feeder Fund net assets Minimum Annual Fee of $ Note:Minimum is based on the combined fees for both the Master Portfolios and the Feeder Funds and does not include pricing of securities fees. 3
